DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drop suspension must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 claims the first access opening is located to enable opening a door of a vehicle.  This is considered indefinite because it describes the location of the door base on the vehicle loaded within the trailer.  The vehicle loaded within the trailer can change, as such the position of the door can change and therefore the structure is not definitely defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by cleartrailers.com.

Regarding claim 1, cleartrailers.com teaches a weatherproof exposed view delivery apparatus adapted for vehicle delivery, comprising: 
a main bed; 
a plurality of walls defining an interior transport space above the main bed, the plurality of walls including: spaced apart first and second sidewalls extending upward from the main bed, wherein a majority of each of the first and second sidewalls is formed by multiple see- through panes; 
a top wall extending from the first sidewall to the second sidewall; and a rear wall extending from the first sidewall to the second sidewall and including at least one door, see figure 44 of “Car Trailers”.


Regarding claim 7, cleartrailers.com teaches a major portion of the main bed is substantially horizontal and a minor rear portion of the main bed angles downwardly, see figure 37 of “Car Trailers”.

Regarding claim 12, cleartrailers.com teaches the interior transport space includes lighting configured to enhance vehicle appearance, including one or both of: (i) white LED floor lighting along each of the first sidewall and the second sidewall and angled toward the interior transport space; (ii) blue LED ceiling lighting, see figures 21 and 22.

Regarding claim 14, cleartrailers.com teaches the main bed and the plurality of walls are formed on a towable trailer, see header picture.

Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg.

Regarding claim 1, Berg teaches a weatherproof exposed view delivery apparatus adapted for vehicle delivery, comprising: 
a main bed; 
a plurality of walls defining an interior transport space above the main bed, the plurality of walls including: spaced apart first and second sidewalls extending upward from the main bed, wherein a majority of each of the first and second sidewalls is formed by multiple see- through panes; 
a top wall extending from the first sidewall to the second sidewall; and a rear wall extending from the first sidewall to the second sidewall and including at least one door, see figure.

Regarding claim 2, Berg teaches the rear wall is also formed by multiple see-through panes to provide viewing of the interior space through each of the first sidewall, the second sidewall and the rear wall, see figure.

Regarding claim 3, Berg teaches: 
each sidewall has a length and a height defining a sidewall area, wherein the height is measured from an upper surface of the main bed upward to a top of the sidewall, and wherein at least sixty-five percent of the sidewall area is formed by see- through panes; the rear wall has a rear width and a rear height defining a rear wall area, wherein the rear height is measured from the upper surface of the main bed upward to a top of the rear wall, and wherein at least sixty-five percent of the rear wall area is formed by see-through panes, see figure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over cleartrailers.com in view of Berg.

Regarding claim 2, cleartrailers.com does not teach a rear wall also formed by multiple see-through panes, as claimed, but Berg does.  It would have been obvious to one of ordinary skill in the art to form the rear wall of see-through panes, as taught by Berg, in order to enable a view of through the rear of the trailer, even when the rear wall is closed.

Regarding claim 4, cleartrailers.com teaches: 
the first sidewall includes at least one first door movable between a closed position and an open position relative to a first side access opening of the first sidewall, in the open position the first side access opening provides access to the interior transport space; 
the second sidewall includes at least one second door moveable between a closed position and an open position relative to a second access opening of the second sidewall, in the open position the second access opening provides access to the interior transport space, see figures 35 and 44.

Regarding claim 5, cleartrailers.com teaches the first access opening is located to enable opening a door of a vehicle positioned within the interior transport space, and the second access opening is located to enable opening of a door of a vehicle positioned within the interior transport space, see figures 35 and 44.

Regarding claim 6, cleartrailer.com teaches a first step system is provided in alignment with the first side access opening and is movable between a raised and inward transport position and a lowered and outward access position, see figure 35.  It would have been obvious to add a second step system, as claimed, near the second door, since it have been held that mere duplication of parts has no patentable significance, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Claims 8-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over cleartrailers.com in view of Berg as applied to claim 6 above, and further in view of Luchsinger (US 2016/0221487).

Regarding claim 8, neither cleartrailers.com nor Berg teaches a drop suspension, as claimed.  Luchsinger teaches a truck comprising a set of rear wheels/tires supporting the main bed, wherein the main bed is supported on the set of rear wheels/tires by a drop suspension movable between a raised transport position and a lowered load/unload position, wherein, in the lowered load/unload position, a height of a rear end of the main bed is lowered by at least six inches as compared to the height of the rear end when the drop suspension is in the raised transport position, see abstract and figures 12.  It would have been obvious to one of ordinary skill in the art to combine the drop suspension of Luchsinger with the apparatus taught by cleartrailers.com and Berg in order to enable easier loading of the apparatus by enabling the apparatus to move closer to the ground.

Regarding claim 9, neither cleartrailers.com nor Berg teach first and second loading rails loaded within at least one storage space below an upper surface of the main bed, wherein the first and second loading rails are movable out of the storage space into load/unload positions extending rearwardly from the rear end of the main bed and onto a ground surface.  Luchsinger does teach this, see figure 12.  It would have been obvious to one of ordinary skill in the art to combine the rails of Luchsinger with the apparatus of cleartrailers.com and Berg in order to enable easy loading of vehicles into the trailer.

Regarding claim 10 and 11, Luchsinger tesches a ramp load angle provided by the first and second loading rails, when the drop suspension is in the lowered load/unload position, is no more than fifteen, and no more than ten degrees to the horizontal, see figure 12.


Regarding claim 13, cleartrailers.com and Berg teach a trailer with clear walls.  Luchsinger teaches a flatbed truck with no walls.  It would have been obvious to one of ordinary skill in the art to combine the walls taught by cleartrailers.com and Berg with the flatbed truck of Luchsinger in order to achieve the predictable result of protecting the cargo on the flatbed truck in a weatherproof and enclosure. 

	Regarding the method of claim 15, it would be obvious to one or ordinary skill in the art to perform the method steps of the claim using the apparatus taught by the combination of cleartrailers.com, Berg, and Luchsinger in its usual and expected manner.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        




19 May 2022